Hamm, J.
Appeal from a judgment dismissing a petition to require the respondent to conduct a referendum and for incidental relief. We agree with Special Term that the bequest to the town .“ to be used by said Town for the erection and equipment of a Town Hall” constituted surplus funds within the meaning of section 220 of the Town Law and that the bequest encompassed the acquisition of land to effectuate the testator’s intention. Judgment affirmed, without costs. Herlihy, J. P., Taylor and Aulisi, JJ., concur. [43 Misc 2d 550.]